This action was instituted in a justice of the peace court of Pottawatomie county by the plaintiff in error, hereafter referred to as plaintiff, against the defendant in error, hereafter referred to as defendant, to recover the sum of $90 alleged to be due as a commission on the sale of real estate.
Trial to a jury in the justice court resulted in a verdict in favor of the plaintiff. The cause was thereupon appealed to the county court, where it was again tried de novo to a jury and a verdict was returned in favor of the defendant. The plaintiff appeals from the judgment rendered on said verdict and the order which overruled his motion for new trial.
As grounds for reversal of said judgment the plaintiff urges:
"(1) The verdict returned by the jury was not sustained by the evidence and was contrary to law.
"(2) The verdict was contrary to and in disregard of the court's instructions."
The plaintiff failed to challenge the sufficiency of the evidence either by demurrer thereto or by motion for an instructed verdict; therefore, we are not at liberty to inquire into the sufficiency of the evidence to sustain the verdict. See Hamil v. Murphy, 181 Okla. 523, 75 P.2d 405; Local Bldg. Loan Ass'n v. Hudson-Houston Lumber Co., 150 Okla. 44,3 P.2d 156; Seidenbach's, Inc., v. Muddiman, 155 Okla. 61,7 P.2d 471. The question was not properly raised although alleged as error in the motion for new trial. Bilby v. Anglin,158 Okla. 75, 12 P.2d 222.
The remaining contention of the plaintiff is also untenable. No exceptions were taken or saved to the instructions given by the court. It appears from an examination of the instructions so given that the issue to be determined was fairly submitted to the jury. The competent evidence upon the issue which the jury was called upon to determine was in conflict and the jury by its verdict resolved this conflict in favor of the defendant.
The verdict of the jury is reasonably supported by competent evidence shown in the record and was upon a disputed issue of fact. The contentions here advanced present no reversible error, and therefore the verdict and judgment will not be disturbed. Judgment affirmed.
WELCH, V. C. J., and CORN, GIBSON, HURST and DANNER, JJ., concur. *Page 547